DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 recites the limitation "the data processing apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-18, and 20-21 are rejected under 35 USC § 103 as being unpatentable over Black (Black, Glenn, et al., US 20170262154 A1) in view of Tamaoki (Tamaoki, Jun, et al., US 20170076503 A1). 
Regarding claim 1 (original), Black discloses a data processing apparatus (Black describes a computer 106, or a data processing apparatus; see [0006], [0017], [0040]), comprising: 
processing circuitry to generate at least one of video content and audio content for a virtual reality environment (Black describes a computer 106, or a processing circuitry generating video and audio to a user 100’s head mounted display 102 in a virtual reality environment; see Figs. 1, 2A, [0040], [0042], [0108]); 
input circuitry to receive gaze data for two or more users indicative of a gaze point for each user with respect to the virtual reality environment (Black describes a user 100 and another user player 2; see Fig. 2B, [0053]-[0054]; Black describes an input circuitry, or a gaze tracking camera 312 included in a user 100’s HMD 102, [0061]; Black describes one user 100 having an HMD 102, and another user having another HMD; see [0058]; Black describes a system 400 connected to four users REAL USER 1-4, each having an HMD 404A-D respectively; see Fig. 4A, [0070]); 
and selection circuitry to select at least one object in the virtual reality environment [0085], [0108]-[0111], Black describes a selected virtual item 502A being displayed in the prominent location, being bolded or enlarged, or being displayed in a different color, shade or texture; see [0106]-[0107]). 
Black differs from the instant invention only in that Black does not appear to explicitly disclose: user-gaze selection of a virtual object, as might be implied by the clause “in dependence upon a number of the gaze points corresponding to the object”.
However, in an analogous field of endeavor, Tamaoki discloses a system generating an image on a virtual reality head mounted display (Tamaoki; see [0006]) in which 
a user-gaze selects a virtual object (Tamaoki; see Fig. 7A, [0181]-[0183]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Black’s apparatus for providing video and audio content within a virtual scene, the apparatus containing input circuitry, selection circuitry, and processing circuitry, with Tamaoki’s virtual reality head mounted display system in which a user-gaze selects a virtual object,  especially when considering the motivation to modify Black with Tamaoki arising from the stated desire to cause a computer to determine a line-of-sight direction of a VR-HMD in a virtual space, to determine an object among a plurality of objects which is intersected by the determined line-of-sight direction, and to select the determined object (Tamaoki; see [0008]-[0009]). 
Regarding claim 2 (original), Black and Tamaoki disclose the data processing apparatus according to claim 1, 
in which the processing circuitry is configured to increase a volume of an audio signal associated with the object in response to the selection of the object (Tamaoki describes a user input performing a volume operation; see [0207]).
The motivation to combine presented prior applies equally here.
Regarding claim 3 (original), Black and Tamaoki disclose the data processing apparatus according to claim 1, 
in which the processing circuitry is configured to decrease a volume for one or more audio signals associated with one or more other objects in the virtual reality environment not selected by the selection circuitry, in response to the selection of the object (Black describes a computer 106 generating video and audio to a user 100’s virtual reality environment; see Fig. 1, [0040], [0042]; Black describes a system 400 connected to four users REAL USER 1-4, each having an HMD 404A-D respectively; see Fig. 4A, [0070]; Tamaoki describes a user input performing a volume operation; see [0207]).
The motivation to combine presented prior applies equally here.
Regarding claim 4 (original), Black and Tamaoki disclose the data processing apparatus according to claim 1, 
in which the processing circuitry is configured to generate the audio content for the virtual reality environment for a first user corresponding to a first avatar in the virtual reality environment in dependence upon a position of the first avatar, a position of the selected object and a position of one or more other objects not selected by the selection circuitry in the virtual reality environment (Black describes a computer 106 generating video and audio to a user 100’s virtual reality environment; see Fig. 1, [0040], [0042]; Black describes a virtual user, or a user avatar; see [0091]). 
The motivation to combine presented prior applies equally here.
Regarding claim 10 (original), Black and Tamaoki disclose the data processing apparatus according to claim 1, 
in which the selection circuitry is configured to select the object in dependence upon whether the number of the gaze points corresponding to the object is greater than or equal to a threshold number of gaze points for a predetermined period of time (Black describes determining that a user is staring at a virtual item for greater than a pre-determined amount of time; see [0142]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 12 (original), Black and Tamaoki disclose the data processing apparatus according to claim 1, 
in which the selected object is an avatar in the virtual reality environment, the virtual reality environment comprising a plurality of avatars (Black describes a virtual user, or a user avatar; see [0091]; Black describes a system 400 connected to four users REAL USER 1-4, each having an HMD 404A-D respectively; see Fig. 4A, [0070]). 
The motivation to combine presented prior applies equally here.
Regarding claim 13 (original), Black and Tamaoki disclose the data processing apparatus according to claim 1, 
in which the processing circuitry is configured to adapt an appearance of the object in response to the selection of the object (Black describes user REAL USER 2 selection of a virtual object 502A indicated by a presentation of additional audio and video content in the virtual environment A21; see Fig. 5B, [0076], [0085], [0108]-[0111]). 
The motivation to combine presented prior applies equally here.
Regarding claim 14 (original), Black and Tamaoki disclose the data processing apparatus according to claim 13, 
in which the processing circuitry is configured to adapt one or more of a size, colour, brightness and position of the selected object (Black describes a virtual item 502A being displayed in the prominent location, being bolded or enlarged, or being displayed in a different color, shade or texture; see [0106]-[0107]).
The motivation to combine presented prior applies equally here.
Regarding claim 15 (original), Black and Tamaoki disclose the data processing apparatus according to claim 14, 
in which the processing circuitry is configured to adapt the size of the selected object in response to changes in the number of the gaze points corresponding to the selected object (Black describes a virtual item 502A being displayed in the prominent location, being bolded or enlarged, or being displayed in a different color, shade or texture; see [0106]-[0107]; Black describes determining that a user is staring at a virtual item for greater than a pre-determined amount of time; see [0142]).
The motivation to combine presented prior applies equally here.
Regarding claim 16 (original), Black and Tamaoki disclose the data processing apparatus according to claim 15, 
in which the selection circuitry is configured to de-select the selected object in dependence upon whether the number of the gaze points corresponding to the object is less than a threshold number of gaze points for a predetermined period of time and the processing circuitry is configured to set a size for the de-selected object in dependence upon a rate of change in the number of the gaze points corresponding to the object at a time when the object is selected (Black describes a system 400 connected to four users REAL USER 1-4, each having an HMD 404A-D respectively; see Fig. 4A, [0070]; Black describes determining that a user is staring at a virtual item for greater than a pre-determined amount of time; see [0142]; Black describes a virtual item 502A being displayed in the prominent location, being bolded or enlarged, or being displayed in a different color, shade or texture; see [0106]-[0107]; one of ordinary skill in the art before the effective filing date would have inferred the claimed de-selection when the required threshold period of time is not satisfied, given Black’s above disclosure). 
The motivation to combine presented prior applies equally here.
Regarding claim 17 (currently amended, as interpreted given the 112 issue), Black discloses a system (Black describes a system containing a computer 106, a camera 108, a cloud server 112, and an HMD 102; see [0040]-[0043]), comprising: 
 a data processing apparatus including: processing circuitry to generate at least one of video content and audio content for a virtual reality environment (Black describes a computer 106, or a processing circuitry generating video and audio to a user 100’s head mounted display 102 in a virtual reality environment; see Figs. 1, 2A, [0040], [0042], [0108]), 
input circuitry to receive gaze data for two or more users indicative of a gaze point for each user with respect to the virtual reality environment (Black describes a user 100 and another user player 2; see Fig. 2B, [0053]-[0054]; Black describes an input circuitry, or a gaze tracking camera 312 included in a user 100’s HMD 102, [0061]; Black describes one user 100 having an HMD 102, and another user having another HMD; see [0058]; Black describes a system 400 connected to four users REAL USER 1-4, each having an HMD 404A-D respectively; see Fig. 4A, [0070]), 
and selection circuitry to select at least one object in the virtual reality environment 
and a head-mountable display (HMD) configured to be worn by a user and to output at least one of the video content and the audio content generated by the processing circuitry (Black describes processing circuitry, or a computer 106 outputting video and audio to an HMD 102; see Fig. 1, [0042]). 
Black differs from the instant invention only in that Black does not appear to explicitly disclose: user-gaze selection of a virtual object, as might be implied by the clause “in dependence upon a number of the gaze points corresponding to the object”.
However, in an analogous field of endeavor, Tamaoki discloses a system generating an image on a virtual reality head mounted display (Tamaoki; see [0006]) in which 
a user-gaze selects a virtual object (Tamaoki; see Fig. 7A, [0181]-[0183]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Black’s system for providing video and audio content within a virtual scene presented on an HMD, the system containing input circuitry, selection circuitry, and processing circuitry, with Tamaoki’s virtual reality head mounted display system in which a user-gaze selects a virtual object,  especially when considering the motivation to modify Black with Tamaoki arising from the stated desire to cause a computer to determine a line-of-sight direction of a VR-HMD in a virtual space, to determine an object among a plurality of objects which is intersected by the determined line-of-sight direction, and to select the determined object (Tamaoki; see [0008]-[0009]). 
Regarding claim 18 (original), Black and Tamaoki disclose the system according to claim 17, 
in which the input circuitry is configured to receive the gaze data from the HMD indicative of the gaze point for the user wearing the HMD (Black describes a user 100 and another user player 2; see Fig. 2B, [0053]-[0054]; Black describes an input circuitry, or a gaze tracking camera 312 included in a user 100’s HMD 102, [0061]; Black describes one user 100 having an HMD 102, and another user having another HMD; see [0058]; Black describes a system 400 connected to four users REAL USER 1-4, each having an HMD 404A-D respectively; see Fig. 4A, [0070]). 
The motivation to combine presented prior applies equally here.
Regarding claim 20 (original), Black discloses a data processing method (Black describes a method for a computer 106, or a data processing apparatus; see [0006], [0017], [0040]), comprising the steps of: 
generating at least one of video content and audio content for a virtual reality environment (Black describes a computer 106, or a processing circuitry generating video and audio to a user 100’s head mounted display 102 in a virtual reality environment; see Figs. 1, 2A, [0040], [0042], [0108]); 
receiving gaze data for two or more users indicative of gaze points with respect to the virtual reality environment (Black describes a user 100 and another user player 2; see Fig. 2B, [0053]-[0054]; Black describes an input circuitry, or a gaze tracking camera 312 included in a user 100’s HMD 102, [0061]; Black describes one user 100 having an HMD 102, and another user having another HMD; see [0058]; Black describes a system 400 connected to four users REAL USER 1-4, each having an HMD 404A-D respectively; see Fig. 4A, [0070]); 
selecting at least one object in the virtual reality environment 
Black differs from the instant invention only in that Black does not appear to explicitly disclose: user-gaze selection of a virtual object, as might be implied by the clause “in dependence upon a number of the gaze points corresponding to the object”.
However, in an analogous field of endeavor, Tamaoki discloses a system generating an image on a virtual reality head mounted display (Tamaoki; see [0006]) in which 
a user-gaze selects a virtual object (Tamaoki; see Fig. 7A, [0181]-[0183]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Black’s method for an apparatus providing video and audio content within a virtual scene, the apparatus containing input circuitry, selection circuitry, and processing circuitry, with Tamaoki’s virtual reality head mounted display system in which a user-gaze selects a virtual object,  especially when considering the motivation to modify Black with Tamaoki arising from the stated desire to cause a computer to determine a line-of-sight direction of a VR-HMD in a virtual space, to determine an object among a plurality of objects which is intersected by the determined line-of-sight direction, and to select the determined object (Tamaoki; see [0008]-[0009]).
Regarding claim 21 (currently amended), Black discloses a non-transitory, computer-readable storage medium containing computer software which, when executed by a computer, causes the computer to perform a data processing method by carrying out actions (Black; see [0165]), comprising: 
generating at least one of video content and audio content for a virtual reality environment (Black describes a computer 106, or a processing circuitry generating video and audio to a user 100’s head mounted display 102 in a virtual reality environment; see Figs. 1, 2A, [0040], [0042], [0108]); 
receiving gaze data for two or more users indicative of gaze points with respect to the virtual reality environment (Black describes a user 100 and another user player 2; see Fig. 2B, [0053]-[0054]; Black describes an input circuitry, or a gaze tracking camera 312 included in a user 100’s HMD 102, [0061]; Black describes one user 100 having an HMD 102, and another user having another HMD; see [0058]; Black describes a system 400 connected to four users REAL USER 1-4, each having an HMD 404A-D respectively; see Fig. 4A, [0070]); 
selecting at least one object in the virtual reality environment
and adapting at least one of the video content and the audio content in response to selecting the object (Black describes a virtual item 502A being displayed in the prominent location, being bolded or enlarged, or being displayed in a different color, shade or texture; see [0106]-[0107]). 
Black differs from the instant invention only in that Black does not appear to explicitly disclose: user-gaze selection of a virtual object, as might be implied by the clause “in dependence upon a number of the gaze points corresponding to the object”.
However, in an analogous field of endeavor, Tamaoki discloses a system generating an image on a virtual reality head mounted display (Tamaoki; see [0006]) in which 
a user-gaze selects a virtual object (Tamaoki; see Fig. 7A, [0181]-[0183]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Black’s non-transitory computer readable medium storing a method for an apparatus providing video and audio content within a virtual scene, the apparatus containing input circuitry, selection circuitry, and processing circuitry, with Tamaoki’s virtual reality head mounted display system in which a user-gaze selects a virtual object,  especially when considering the motivation to modify Black with Tamaoki arising from the stated desire to cause a computer to determine a line-of-sight direction of a VR-HMD in a virtual space, to determine an object among a plurality of objects which is intersected by the determined line-of-sight direction, and to select the determined object (Tamaoki; see [0008]-[0009]).

Allowable Subject Matter
Claims 5-9, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Jorasch, James, et al., US 20220006813 A1, describes a computing element augmenting a head mounted display’s presented virtual scene with additional audio and video (see Fig. 45); 
Swaminathan, Ashwin, US 20200410766 A1, describes a computing element augmenting a head mounted display’s presented virtual scene with additional audio and video (see Fig. 4);  
Kuwatani, Takashi, et al., US 20190240569 A1, describes a computing element augmenting a head mounted display’s presented virtual scene with additional audio and video (see Fig. 13);
Tzvieli; Arie, et al., US 20190046044 A1, describes a computing element augmenting a head mounted display’s presented virtual scene with additional audio and video (see Fig. 35A); 
Sawaki, Kazuaki, US 20190025586 A1, describes a computing element augmenting a head mounted display’s presented virtual scene with additional audio and video (see Fig. 1); 
Mallinson, Dominic, US 20180095542 A1, describes a computing element augmenting a head mounted display’s presented virtual scene with additional audio and video (see Fig. 1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693